ON MOTION FOR REHEARING
PER CURIAM.
The state’s motion for rehearing is granted and we vacate the order, dated February 23, 1988, dismissing the appeal. The amendment to section 958.04(3), Florida Statutes, effective July 1,1987, permits the state to appeal a departure sentence imposed under the Youthful Offender Act. Ch. 87-110, §§ 3, 4, Laws of Fla. The sentencing order in this case, entered fol*703lowing the amendment’s effective date, was appealable in accordance with the amended statute.
Although the opinion in State v. Diers, 517 So.2d 788 (Fla. 2d DCA 1988), does not disclose when the sentencing order was entered by the trial court, we have determined that it preceded July 1, 1987, thus explaining the statement “that there exists no statutory authority for an appeal by the state when the court imposes a sentence less than the guidelines recommendation.” Id. at 789.
The state’s appeal is reinstated.
RYDER, A.C.J., and CAMPBELL and PARKER, JJ., concur.